 


109 HCON 15 IH: Expressing the sense of Congress that Congress has the sole and exclusive power to declare war.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 15 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Congress has the sole and exclusive power to declare war. 
 
Whereas the President should present to Congress the question of war as provided for in the United States Constitution, article I, section 8; and 
Whereas our valiant men and women of the United States military are away from home to fight a war, to protect the peace, or to enforce disarmament, they will have the full support of the Congress, and we will take every possible step to ensure that they are protected from potential attacks and a negative environment, that they have the support they need to do their jobs effectively and efficiently, and that we bring them home safely as soon as practicable: Now, therefore, be it 
 
That, pursuant to article I, section 8 of the Constitution of the United States, Congress has the sole and exclusive power to declare war.  
 
